Exhibit 77(a)(4) ING INVESTORS TRUST AMENDMENT #63 TO THE AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST Effective:May 27, 2010 The undersigned being a majority of the trustees of ING Investors Trust, a Massachusetts business trust (the “Trust”), acting pursuant to Article VI, Section 6.3 and Article XI, Sections 11.2 and 11.4of the Trust’s Amended and Restated Agreement and Declaration of Trust dated February 26, 2002, as amended (the “Declaration of Trust”), hereby amend the Declaration of Trust to: 1.Abolish the Service 2 Class (“Class S2”) shares of ING Limited Maturity Bond Portfolio and ING Pioneer Fund Portfolio, and the establishment and designation thereof, there being no shares of such class currently outstanding. The foregoing shall be effective upon the date first written above. _/s/ Colleen D. Baldwin Colleen D. Baldwin, as Trustee _/s/ J. Michael Earley J. Michael Earley, as Trustee _/s/ John V. Boyer John V. Boyer, as Trustee _/s/ Patrick W. Kenny Patrick W. Kenny, as Trustee _/s/ Patricia W. Chadwick Patricia W. Chadwick, as Trustee _/s/ Shaun P. Mathews Shaun P. Mathews, as Trustee _/s/ Robert W. Crispin Robert W. Crispin, as Trustee _/s/ Sheryl K. Pressler Sheryl K. Pressler, as Trustee _/s/ Peter S. Drotch Peter S. Drotch, as Trustee _/s/ Roger B. Vincent Roger B. Vincent, as Trustee
